Per Curiam.
The court is equally divided on the question of whether the judgment and order should be affirmed or reversed. Mr. Chief Justice Bruce F. Beilfuss, Mr. Justice Nathan S. Heffernan, and Mr. Justice Roland B. Day being of the opinion that the judgment and order should be reversed, and Mr. Justice Leo B. Hanley, Mr. Justice Connor T. Hansen, and Mr. Justice Robert W. Hansen being of the opinion that the judgment and order should be affirmed, the judgment and order appealed from are affirmed under the rule.
Judgment and order affirmed.